Citation Nr: 1009454	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  96-37 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for loss of vision.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for left leg venous 
insufficiency.  

4.  Entitlement to service connection for a psychiatric 
disorder.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a lumbosacral 
strain.  

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for residuals of dental 
trauma.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  

These matters arise before the Board of Veteran's Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

This case was remanded by the Board in April 2001 and March 
2004 so that additional development could be conducted.  

In December 2005, the Board denied the claims.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2007, the 
appellant's attorney and VA's General Counsel filed a joint 
motion to vacate and remand the Board's decision.  In a 
November 2007 Order, the Court granted the motion.  

In April 2008, the Board again denied the claims.  This 
decision was also appealed to the Court and in July 2009, the 
parties filed a joint motion for remand.  In a July 2009 
Order, the motion was granted and the matter was remanded for 
compliance with the instructions in the joint motion.  

In January 2010, the Veteran's attorney submitted additional 
argument along with a waiver of RO jurisdiction.  


FINDINGS OF FACT

1.  The Veteran's self reported history of in-service eye 
trauma is not credible and the preponderance of the most 
probative evidence is against a finding that current loss of 
vision is related to active military service or events 
therein.  

2.  The Veteran's diabetes mellitus began more than one year 
after he completed his active service, and the diabetes 
mellitus is not the result of an in-service disease or 
injury.

3.  The Veteran's left leg venous insufficiency began many 
years after his active duty, it is not the result of an in-
service disease or injury, and it is not secondary to a 
service-connected disorder.  

4.  The Veteran's psychiatric disorder began more than one 
year after his separation from active duty, it is not the 
result of an in-service disease or injury, and it is not 
secondary to a service-connected disorder.

5.  The Veteran's hypertension began many years after his 
active duty, it is not the result of an in-service disease or 
injury, and it is not secondary to a service-connected 
disorder.  

6.  The Veteran's self reported history of in-service low 
back trauma is not credible and the preponderance of the most 
probative evidence is against a finding that current low back 
disability is related to active military service or events 
therein.  

7.  The Veteran's heart disorder began more than one year 
after he separated from active duty, it is not the result of 
an in-service disease or injury, and it is not secondary to a 
service-connected disorder.

8.  The Veteran's self reported history of in-service dental 
trauma is not credible and the preponderance of the evidence 
is against a finding that current loss of teeth is related to 
active military service or events therein.  


CONCLUSIONS OF LAW

1.  Vision loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

3.  Left leg venous insufficiency was not incurred in or 
aggravated by active military service, and a vascular 
disorder may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309.

4.  A psychiatric disorder was not incurred in or aggravated 
by active military service, and a psychosis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

5.  Hypertension was not incurred in or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

6.  A lumbosacral strain was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.

7.  A heart disorder was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

8.  Residuals of dental trauma were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
April 2004 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
The April 2004 letter informed the claimant of the need to 
submit all pertinent evidence in his possession.  While the 
Veteran was provided with notice of the type of information 
and evidence needed to substantiate his claim for service 
connection, he was not provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the Veteran on these elements, in light of the decisions 
reached below, the Board finds that error harmless.  Bernard 
v. Brown, 4 Vet. App. 384, 294 (1993).  Moreover, in light of 
the notice that was provided, the Board finds that any 
suggestion that the appellant was prejudiced has been 
rebutted.  

VA has also fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate the claim, and as warranted by law, affording VA 
examinations.  

In the July 2009 joint motion, the parties noted that on 
remand, the Board should determine whether the March 2002 VA 
heart examination should be returned for clarification.  The 
specific area of concern appears to be the last statement of 
the examiner's assessment which indicates "[h]e had his 
cardiac condition 1955 and did not occur while he was in the 
military."  In the April 2008 decision, the Board stated:

A March 2002 VA examiner concluded that 
the veteran's heart condition did not 
occur while he was in the military, but 
had his cardiac condition in 1955.  The 
examiner did not explain the basis of her 
conclusion that the veteran's heart 
condition existed in 1955 since there is 
no documentation in the claims file that 
he had a heart condition in 1955 other 
than the appellant's own self-report.  

As was the case (with other issues) no 
postservice medical records dated in 1955 
are of record, the comment by the VA 
examiner in March 2002 as to the 
existence of a cardiac condition 
following the veteran's service 
separation in 1955 is simply not 
supported by the record, and it is 
inaccurate.  It is clear that the 
notation as to a 1955 heart condition is 
merely a recitation of the veteran's own 
contention.  There is no indication that 
the examiner was rendering a medical 
opinion as to the date of onset based on 
clinical or objective evidence.  
Kowalski.  Again, the veteran's 1955 
service separation examination report 
made no mention of any cardiac-related 
problems.  

The Board acknowledges the argument in the joint motion that 
the March 2002 examination does not directly reflect a 
contention by the Veteran that he had a post-service heart 
condition in 1955 or indicate directly that he provided a 
"self report" of such a condition.  In reviewing the claims 
file and as explained further below, however, there is 
absolutely no objective evidence that the Veteran had a heart 
condition at separation in May 1955 or that such a condition 
manifested to a compensable degree within one year following 
discharge from service.  In evaluating the entire examination 
report, as opposed to focusing on one sentence and its 
position within the document, the Board concludes that the 
statement in question could logically only be based on 
history reported by the Veteran.  The Board further notes 
that to the extent this statement was meant to be a medical 
opinion, it is clearly negative.  That is, the examiner 
specifically states that the condition did not occur while 
the Veteran was in the military.  Accordingly, the Board 
finds that a remand for clarification would serve no useful 
purpose and is not required.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

Despite extensive efforts by the RO, the Veteran's service 
treatment records from his period of active service are not 
available except for his separation examination dated in May 
1955.  A July 1993 response from the National Personnel 
Records Center (NPRC) stated that no records of the claimant 
were available, and suggested that all such records were 
destroyed in a 1973 fire at the NPRC, St. Louis.  Dental 
records could not be reconstructed.

The separation examination showed a serviceable upper fixed 
bridge.  Urinalysis was negative for sugar and visual acuity 
was 20/20.  The Veteran's blood pressure was 118/78.  
Clinical evaluation of the spine, heart, vascular system, 
lungs and chest revealed normal findings.  A psychiatric 
evaluation also revealed normal findings.  The eyes, pupils, 
and ocular motility were noted as normal.  The examination 
noted teeth numbers 4, 18, 19, 30, and 31 were missing, with 
a fixed bridge at teeth 9 and 10.  The examiner's report 
included a notation indicating "[n]othing in present 
personal medical history of clinical significance."

A medical report from Roosevelt Hospital indicates that the 
Veteran was admitted in December 1966 for injuries suffered 
in an automobile accident.  The Veteran had a dislocation of 
the left ankle without fracture, and laceration over his 
right elbow. The examination revealed that his right eye was 
swollen and shut.  The left eye showed full extra ocular 
motion and was reactive to light.  No pertinent diagnosis was 
offered at discharge.

At a December 1967 VA examination, the Veteran complained of 
pain in the left leg and trouble with his right eye.  He 
stated that he did not see well and wears glasses with 
improvement.  Examination of the eyes showed small, round 
pupils; and there was no extraocular movement imbalance.  His 
blood pressure was 120/80, and diabetes was not found.  A 
pertinent diagnosis was not offered.

VA records show that the Veteran was hospitalized in May 1975 
with a history of aching and tightness of the left leg.  It 
was noted that he had been a diabetic for three months prior 
to admission.  He also complained of carious teeth, left 
upper third molar, and poor vision, mostly on the right side.  
The Veteran was discharged in June 1975 with diagnoses of 
thrombophlebitis, left leg and dental caries.  

VA treatment records dated 1975 to 1976 show that the Veteran 
was treated for his low back pain, macular disease, venous 
condition, and diabetes mellitus.  In July 1975, the Veteran 
reported a 12 year history of diabetes mellitus with no past 
history of eye disease.  In October 1975, the Veteran's blood 
pressure reading was 140/90.

At his July 1976 VA examination, the diagnoses included 
hypertension, with no heart involvement; diabetes mellitus; 
blindness in the right eye, optic atrophy with macular 
pathology; mild lumbosacral strain; and chronic venous 
insufficiency, left leg.  The examiner noted that there was 
no pulmonary pathology.  

The Veteran was admitted to the VA hospital for treatment of 
his diabetes in June 1993.  At that time, he reported a 20 to 
30 year history of diabetes.  

The Veteran was admitted to the VA hospital in December 1993 
for blind rehabilitation.  The Veteran reported that he had 
right eye blindness secondary to blepharitive diabetic 
retinopathy and a right eye injury in Korea.  Final diagnoses 
also included: hypertension; type II diabetes; peripheral 
vascular disease and lower extremity varicosities; chest 
pain, questionable coronary artery disease; anxiety; and 
lower back trauma injury while in Korea.

VA treatment records dated January 1993 to August 1995 show 
that the Veteran complained of chest pains in 1993 but an 
electrocardiogram was within normal limits.  There was no 
evidence of ischemic heart disease.  The Veteran underwent 
laser treatment to the left eye in approximately May 1993.  

An October 1995 VA examination showed corrected right eye 
vision of 20/400 and no light perception in the left eye.  
There was a visual field deficit noted, without data back up, 
but comment of full field Humphrey Visual Field Screening 
test done on the right eye.  Laser treatment, fibrovascular 
tissue, and hard exudates were noted in both eyes.  There was 
a history of proliferative diabetic retinopathy in both eyes, 
post laser therapy, and presently non-proliferative in both 
eyes.

In his VA Form 9 dated in March 1996, the Veteran contended 
that he fell down a hill in Korea in 1953 while carrying a 
heavy mortar shell during a combat mission and suffered 
dental, eye, back, and left leg problems, as well as a 
neurosis.  He indicated that he was treated for diabetes in 
1953 in Korea when he was seen for his right eye injury.  The 
Veteran indicated that his hypertension originated in basic 
training in 1953.  He stated that he was treated at a private 
hospital in New York in the 1960's for his left leg and was 
treated by a private doctor from Puerto Rico for his nervous 
disorder in 1970.  

A response from Maimonides Medical Center received in July 
1996 indicated that medical records prior to 1970 were no 
longer available.

At his April 1997 RO hearing, the Veteran testified that his 
May 1955 separation examination was inadequate and he really 
did not have an examination. The Veteran indicated that while 
in Korea in 1953 or 1954 he fell down a hill and sustained 
injuries to his eyes and different parts of his body, to 
include his teeth.  He testified that his medical 
recuperation was three to four months.  He also indicated 
that he was treated for hypertension and problems with his 
leg while in service.

VA records dated April 1998 to August 2003 show continued 
treatment for the Veteran's disabilities.

In April 2001, the Board remanded the case to notify the 
Veteran of VCAA and for further adjudication.

At his March 2002 VA arteries and veins examination, the 
examiner noted that he reviewed the claims file.  It was 
noted that the Veteran had a history of deep vein thrombosis 
and peripheral vascular disease and underwent an 
endarterectomy.  He also had open reduction internal fixation 
in 1966 to the left ankle.  The examiner indicated that the 
surgery might have contributed to the phlebitis and deep vein 
thrombosis in the left leg secondary to being sedentary and 
inactive after the surgery.  He was also a diabetic, had 
coronary artery disease, and was at high risk for developing 
another deep vein thrombosis due to his sedentary habits and 
multiple medical problems.  The examiner noted that based on 
the review of the claims file it was unclear that the Veteran 
had any phlebitis condition while in the service.  It was 
noted in June 1975 that he had superficial varicosities of 
the left leg and this was 20 years after his service; there 
was no indication of any deep vein thrombosis at that time.

At his March 2002 VA dental and oral examination, the Veteran 
reported falling down while on duty in Korea in 1954 and 
vaguely remembered having teeth that had to be removed.  He 
claimed they were taken out in Hawaii at a later date and he 
had no recollection of which teeth or how many teeth were 
taken out at that time.  Physical examination showed that the 
Veteran was missing teeth 1-16 and was completely edentulous 
in maxilla.  He was also missing teeth 17-20 and 29-32.  The 
remaining lower anterior teeth appeared sound.  The examiner 
opined that there was no way for him to confirm when these 
teeth were missing or how they were missing.

At his March 2002 VA diabetes examination, it was noted that 
the Veteran developed diabetes in the 1960s and was initially 
started on oral hypoglycemics; however, switched to insulin.  
The examiner noted that the diabetes occurred in the 1960s 
and there was no evidence of abnormal blood sugar recordings 
while he was in the service; his diagnosis of diabetes 
mellitus, based on review of the claims file, could not be 
considered service-connected.

At his March 2002 VA heart examination; the Veteran reported 
having heart attacks in the 1980s or 1990s.  The examiner 
noted that the Veteran had his cardiac condition 1955 and 
that it did not occur while he was in the military.

At his March 2002 VA hypertension examination, the examiner 
cited to the Veteran's discharge examination and noted that 
there was no evidence of hypertension while the Veteran was 
in service from 1953 to 1955.  

At his March 2002 VA spine examination, the Veteran reported 
that while in Korea he fell and injured his back and left 
leg.  The examination showed the Veteran to be obese with a 
well healed scar at the left lower back with mild tenderness 
to palpation at L2-L3 and paraspinous tenderness.  The 
diagnosis was chronic low back pain since service with a 
history of back injury in Korea.  

At his May 2002 VA mental disorders examination, the Veteran 
reported he lost consciousness as he fell down a hill as a 
result of an explosion. He stated that he was unconscious for 
16 hours and awoke in a hospital in Japan.  The examiner 
believed that the Veteran presented his war time experiences 
in a credible manner although his claims file did not 
substantiate his reported Korean war experiences.

Review of a November 2002 VA eye examination report shows 
that the Veteran was judged to be a poor historian.  It was 
noted that he did not wear glasses for either distance or 
near vision.  The Veteran informed the examiner that he hit 
his head while falling down a hill in the Army and that his 
right eye vision loss was decreased as a result.  Diagnoses 
of history of no light perception, moderate bilateral 
cataracts, and high intraocular pressure were supplied.

At his November 2002 VA mental disorders examination, the 
examiner indicated that the Veteran's dysthymia and 
depression seemed to be related to his medical problems.  The 
examiner noted that many assessments in the medical record 
point to the connection between his depression and his 
medical problems to the extent that his eye damage and 
blindness happened in the traumatic fall and/or traumatic 
explosion in the service.  The examiner opined that it was 
likely that the depression was related to that traumatic loss 
of vision in his eye. Although the Veteran indicated that he 
felt sad, depressed, and disturbed over friends lost in Korea 
and had other symptoms that were related to posttraumatic 
stress disorder (PTSD), it would appear that these problems 
were not very frequent.  In addition, the examiner noted 
there were no reports in the electronic medical record, the 
claims file, or the paper medical records which would support 
a diagnosis of PTSD.  In conclusion, the examiner indicated 
that it seemed most likely that the Veteran's depression was 
related to his medical problems and to the extent that his 
loss of vision was related to his service connected fall, his 
depression was more likely related to that incident.

At his November 2002 VA dental and oral examination, the 
Veteran stated that in 1954 he fell in Korea and did "all 
kinds of damage" to himself.  One of the things damaged was 
his teeth, but he was not specific on exactly what happened, 
or where, or what teeth were damaged.  He reported that he 
was taken to Hawaii for dental repairs and he was discharged 
in 1955.  The examiner noted that etiology of the loss of the 
teeth was due to unknown factors.  The examiner could only 
indicate that there was no evidence of trauma at this point 
and whether the Veteran lost those teeth through periodontal 
disease or caries, through what means was not determinable at 
this point.

A November 2002 VA aid and attendance examination included 
diagnoses of diabetes with complications; hypertension; 
coronary artery disease; chronic venous insufficiency which 
was exacerbated by diabetes, but was initiated after trauma 
per Veteran's history; and low back pain, likely 
musculoskeletal in nature which was exacerbated by the 
Veteran's morbid obesity.  

In June 2003, the VA examiner rendered an addendum. The 
examiner reviewed the claims file and called the Veteran for 
corroboration.  The Veteran informed him that in 1955 while 
in Korea he rolled down a hill due to an explosion and as a 
result, injured his eyes.  The examiner noted that he 
reviewed the claim files but did not find records which 
corroborated the supplied history.  The examiner opined that 
for the left eye, it was less likely due to trauma while in 
the service, and more likely diabetes mellitus related.  As 
for the right eye it was less clear because of lack of 
documentation from 1955 to 1996; however, given the post-
service injury as well as the diabetes mellitus, the examiner 
was of the opinion that the right eye visual loss was also 
more likely diabetes mellitus related as well as due to the 
post service injury, i.e., a 1966 motor vehicle accident.  

The examiner also noted that diabetes mellitus was diagnosed 
after service and was not service-connected; the left leg 
insufficiency was not service-connected, but was likely 
related to the left ankle injury and heart condition; post-
phlebitis was not service-connected, but likely related to 
left ankle injury and heart condition; psychiatric 
disorder/mood disorder/dysthymia, not PTSD, as likely related 
to his multiple chronic medical conditions, not service-
connected; dental trauma, had history of service related 
facial trauma with loss of teeth, had objective missing teeth 
in recent dental evaluation, but unclear if the same teeth 
were missing due to trauma, no documentation of extent of 
facial trauma in the claims file; hypertension, not service-
connected, as likely related to heart condition; lumbosacral 
strain, service-connected injury while in Korea; and heart 
condition not service-connected, as likely related/aggravated 
by diabetes mellitus.

In March 2004, the Board remanded the case because the 
Veteran never received the March 2002 VCAA notification 
letter due to an incorrect mailing address.

Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Certain chronic disabilities including arthritis, diabetes 
mellitus, psychoses, cardiovascular disease, and 
hypertension, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.



Analysis

After reviewing the evidence, the joint motion and the 
arguments presented by the representative, it is concluded 
that the clear preponderance of the evidence is against 
entitlement to service connection for loss of vision, 
diabetes mellitus, left leg venous insufficiency, a 
psychiatric disorder, hypertension, a lumbosacral strain, a 
heart disorder, and residuals of dental trauma.  

Loss of vision

In the July 2009 joint motion, the parties agreed that remand 
was necessary for essentially two reasons.  First, that the 
Board did not provide an adequate statement of reasons or 
bases for the conclusion that the evidence of record 
contradicts the Veteran's assertion that he suffered an in-
service head injury.  The parties noted that it was unclear 
whether the separation examination was the basis for the 
Board's finding.  In support, they noted that an inadequate 
statement of reasons or bases dealing with the credibility of 
testimony regarding an in-service incident is "more 
pronounced given the Board's heightened duty to explain its 
finding" in a case involving missing service medical 
records.  See Washington v. Nicholson, 19 Vet. App. 362, 371 
(2005).  

Second, the parties agreed that the Board did not provide an 
adequate statement of reasons or bases for its finding that 
the June 2003 VA examination report had greater probative 
value than a November 2002 examination report because the 
addendum was prepared by a physician who had access to all 
evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008). 

At the outset, the Board acknowledges that medical evidence 
of record establishes that the Veteran is legally blind.  
Thus, there is clearly evidence of current disability.  
Service connection, however, requires that such disability be 
related to active military service.  See 38 C.F.R. § 3.303.  

In assessing the merits of this claim, the Board must 
determine whether there exists credible evidence of an in-
service eye injury.  As noted, the Veteran contends he 
suffered eye trauma during a fall down a hill while he was in 
Korea.  

The Veteran is competent to report that he fell down a hill 
during service and thereafter experienced a decrease in 
vision.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  As noted, complete service 
records are unavailable for review and there is no 
documentation of the alleged injury.  On review, however, the 
Board finds that the Veteran's reports of an in-service eye 
injury and decreased vision are not supported by the overall 
evidence of record and are not considered credible.  

In reaching this conclusion, the Board has considered the 
decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), 
wherein the Federal Circuit determined that the Board had 
erred by finding that a claimant's report of in-service 
psychiatric symptoms lacked credibility solely because there 
was no objective medical evidence corroborating those 
symptoms at the time.  The Board believes, however, that the 
instant case is clearly distinguishable as the Board is not 
relying merely upon a general absence of complaints during 
service.  

In this regard, the May 1955 separation examination 
specifically reported distance vision as 20/20 in both eyes 
without correction and there is no indication of any 
objective eye abnormalities.  In fact, it was specifically 
noted that there was nothing in his medical history of 
clinical significance.  Additionally, there is no objective 
evidence of any eye problems until December 1966, 
approximately 11 years after discharge.  At that time, 
private medical records indicate the Veteran sustained an 
injury to the right eye following a motor vehicle accident 
and the right eye was swollen shut.  The left eye showed full 
extra ocular motion and was reactive to light.  Subsequent 
records document continued complaints of right eye problems 
and much later, left eye problems.  

To reiterate, the Board does not find the Veteran's report of 
an in-service traumatic eye injury and resultant vision loss 
credible.  This is based on the separation examination 
reporting normal visual acuity and the absence of clinically 
significant medical history, as well as the absence of any 
objective eye problems until following a 1966 post-service 
motor vehicle accident.  The Board further notes that the 
Veteran's reported history regarding the fall and claimed 
injuries is not consistent throughout the record.

The Veteran underwent a VA eye examination in November 2002.  
Various diagnoses were noted, but an opinion regarding any 
relationship to the claimed trauma was not provided.  A 
deferred rating decision dated in December 2002 indicates 
that the claims file was not available for review at the 
November 2002 examination and clarification as to the 
etiology of the Veteran's loss of vision was required.  

As noted, an opinion addressing the etiology of any eye 
disorder was not provided by the November 2002 eye examiner.  
The Veteran was, however, provided various examinations in 
November 2002 and the mental disorders examiner made a 
statement suggesting a relationship between loss of vision 
and the reported eye injury.  

In June 2003, an addendum was obtained following review of 
the claims file and electronic records, as well as telephonic 
corroboration.  As discussed in the factual background, the 
examiner related the Veteran's loss of vision to other causes 
and opined that both visual losses were less likely related 
to active service.  

The Board does not find the Veteran's reports of in-service 
eye trauma credible.  Therefore, to the extent a positive 
nexus opinion was rendered by any November 2002 examiner it 
was based on an incredible history, and such an opinion has 
no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005) (holding that the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board 
is not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).  

Having found the Veteran's reported history not credible, the 
Board does not find it necessary to render a detailed 
discussion as to the probative value of the various VA 
examinations.  The Board observes, however, that in addition 
to reviewing the evidence of record, the June 2003 examiner 
discussed the critical issue in detail and provided 
sufficient rationale for the proffered medical opinion.  

In summary, the record does not contain credible evidence of 
in-service eye trauma and the preponderance of the evidence 
is against a finding that the Veteran's current vision loss 
is related to active military service or events therein.  The 
benefit sought on appeal is denied.  

Diabetes mellitus

In the July 2009 joint motion, the parties agreed that the 
Board failed to comply with previous remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, 
that the previous Court remand instructed the Board to 
discuss a notation in a June 2003 VA examination report that 
indicated, with a question mark at the end of the sentence, 
that the Veteran's diabetes was diagnosed in 1956.  
Additionally, the joint motion noted that the Board assigned 
greater weight to the June 2003 VA examination report than it 
did to the November 2002 VA aid and attendance examination, 
at least in part, because the November 2002 examination was 
conducted without claims file review.  See Nieves.  

In order to address the concerns raised in the joint motion, 
the Board will discuss various examinations of record.  

The Veteran underwent a VA diabetes examination in March 
2002.  The examiner noted that based on review of the claims 
file, the diagnosis of diabetes mellitus could not be 
considered service-connected.  

The Veteran underwent a VA eye examination in November 2002.  
The claims file was not available for review.  The examiner 
noted a medical history of diabetes for 47 years (which would 
put onset in approximately 1955).  The assessment also 
included type II diabetes for 47 years.  The examiner did not 
otherwise provide an opinion relating current diabetes to 
military service.  

The November 2002 VA aid and attendance examination was also 
conducted without the claims file and was based on history 
reported by the Veteran.  In the portion of the examination 
discussing "past medical history", it was noted that the 
Veteran's diabetes was diagnosed in approximately 1956 after 
leaving active military service.  The diagnoses included 
diabetes.  The examiner did not render an opinion relating 
current diabetes to military service.  

In June 2003, an addendum was provided following claims 
folder review.  At that time, the examiner stated that 
diabetes was diagnosed after service and was not service-
connected.  In reviewing the June 2003 examination report, 
the statement referenced in the joint motion appears to be 
the following: 

What remains an issue is that are the 
visual losses the result of trauma while 
in the service or related to [diabetes 
mellitus] (which was diagnosed in 1956 
after leaving the service)?  

In reading this statement, the question mark appears to 
pertain to the issue of whether the Veteran's visual loss was 
related to the reported in-service eye trauma or to diabetes, 
rather than the date diabetes was diagnosed.  The examiner 
who completed the June 2003 addendum had access to the claims 
file, which included the November 2002 examination noting a 
past medical history of diabetes purportedly diagnosed in 
1956.  

The Board acknowledges the referenced statements, but does 
not find them to be medical opinions relating diabetes to 
active military service or events therein.  It is clear that 
the statements related to onset, whether located in the 
"medical history" section or the "assessment" section of 
the various examinations, were based on the Veteran's self 
reported history.  Regardless, the Board finds that the 
statements as to onset of diabetes during service or within 
one year following are factually inaccurate and therefore, 
entitled to no probative value.  In making this 
determination, the Board notes that there is no evidence of 
diabetes on separation examination in May 1955 or for many 
years following separation.  Private records dated in 
December 1966 do not show a diagnosis of diabetes.  The 
medical history portion of the December 1967 VA examination 
specifically notes "no diabetes."  A diagnosis of diabetes 
is not shown until approximately 1975.  A VA hospital summary 
for admission in May 1975 notes a history of diabetes for 3 
months prior to admission.  A VA eye consultation dated in 
July 1975 shows a history of diabetes for 12 years, which 
would place the onset in approximately 1963.  Further, the 
Veteran has repeatedly been described as a poor historian and 
has provided very inconsistent information regarding date of 
diagnosis.  In this particular case, review of the claims 
file is particularly important as the information of record 
clearly contradicts the Veteran's reports of onset during 
service or shortly thereafter.  
 
On review, the most probative evidence of record does not 
show that the Veteran's diabetes was diagnosed during service 
or that it manifested to a compensable degree within one year 
following discharge from active duty.  Additionally, the 
preponderance of the competent and most credible evidence is 
against a finding that the Veteran's diabetes is related to 
active military service or events therein.  38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.  

Left leg venous insufficiency

The July 2009 joint motion indicates that the Veteran's claim 
of entitlement to service connection for left leg venous 
insufficiency was inextricably intertwined with his claims of 
entitlement to service connection for a heart disorder and 
diabetes mellitus.  As discussed in this decision, the Board 
has denied entitlement to service connection for a heart 
disorder and diabetes mellitus.  Thus, the Board will proceed 
with the merits of this claim.  

The Veteran's May 1955 separation examination is negative for 
any condition or disability of the left leg, to include left 
leg venous insufficiency.  While the Veteran has on more than 
one occasion reported he was involved in an in-service fall, 
including as part of his VA form 9 where he alleged to have 
incurred an injury to his leg as a result of a fall during 
his military service, there was no notation on the separation 
examination report that the Veteran suffered any chronic 
disability due to an in-service left leg injury.  The Veteran 
did not complain of any fall-related injuries at that time.  
In fact, the separation examination noted nothing of clinical 
significance.  

A medical report from Roosevelt Hospital indicates the 
Veteran was admitted in December 1966 for injuries suffered 
in an automobile accident.  Discharge diagnosis was calcaneus 
dislocation of the left ankle, talocalcaneal.  

On VA examination in December 1967, the Veteran complained of 
pain in the left leg.  Diagnoses included traumatic synovitis 
of the left ankle.  VA records show he was hospitalized from 
May to June 1975 with a history of aching and tightness of 
the left leg.  The Veteran was found to have a diseased deep 
venous system.  

A March 2002 VA examiner found that it was unclear whether 
the Veteran had phlebitis while he was in service, but 
indicated that the surgery performed on his ankle in 1966 
might have contributed to his thrombosis and phlebitis.  She 
stated that the Veteran had other risk factors for this 
condition such as diabetes and coronary artery disease.  

A June 2003 VA examiner concluded that the Veteran's left leg 
venous insufficiency and post-phlebitis were likely related 
to his post-service ankle injury and heart condition.  

As left leg venous insufficiency was not clinically presented 
until many years after service and there is no competent 
medical opinion relating current venous insufficiency to 
service, the preponderance of the evidence is against the 
claim.  

The Veteran is not service-connected for either diabetes or a 
heart disorder and entitlement on a secondary basis must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  
 


Psychiatric disorder

The July 2009 joint motion indicates that the Veteran's claim 
of entitlement to service connection for a psychiatric 
disorder was inextricably intertwined with his claims of 
entitlement to service connection for an eye disorder and 
diabetes mellitus.  As discussed in this decision, the Board 
has denied entitlement to service connection for loss of 
vision and diabetes mellitus.  Thus, the Board will proceed 
with the merits of this claim.  

In August 2003, the RO denied service connection for 
posttraumatic stress disorder (PTSD).  This issue is not for 
consideration by the Board at this time.  

The May 1955 separation examination noted that the Veteran 
was clinically normal from a psychiatric viewpoint.  

A VA hospital report in December 1993 showed a diagnosis of 
anxiety.  

A November 2002 VA mental disorders examination diagnosed a 
mood disorder and concluded that it was secondary to the 
Veteran's medical conditions of blindness and diabetes.  

A June 2003 VA examiner noted the report of an in-service eye 
injury, but found no evidence to support this history.  The 
examiner indicated that the Veteran's loss of vision was less 
likely related to his active service and concluded that his 
psychiatric impairment was not service-connected and was 
likely related to his multiple medical conditions.  

The evidence does not show that the Veteran's psychiatric 
disorder was incurred during service or within one year of 
his discharge from active duty.  Overall, the preponderance 
of the evidence is against the Veteran's assertion that his 
current psychiatric disorder resulted from any in-service 
disease or injury.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Therefore, his claim of entitlement to 
service connection must be denied. 

The Veteran is not service-connected for loss of vision or 
diabetes.  Hence, entitlement on a secondary basis must be 
denied as a matter of law.  Sabonis. 

Hypertension

The July 2009 joint motion indicates that the Veteran's claim 
of entitlement to service connection for hypertension was 
inextricably intertwined with his claim of entitlement to 
service connection for a heart disorder.  As discussed in 
this decision, the Board has denied entitlement to service 
connection for a heart disorder.  Thus, the Board will 
proceed with the merits of this claim.  

The Veteran's May 1955 separation examination showed a blood 
pressure reading that was within normal limits.  On VA 
examination in December 1967, blood pressure was reported as 
120/80.  

In October 1975, VA treatment records showed a blood pressure 
reading of 140/90 and by July 1976, the diagnoses included 
hypertension.  

A March 2002 VA examiner stated that hypertension was not 
noted on the Veteran's discharge physical.  In June 2003, a 
VA examiner concluded that the Veteran's hypertension was not 
service-connected and was likely related to his heart 
condition.  

As the record does not show hypertension until many years 
after service and includes no competent medical opinion 
relating hypertension to service, the preponderance of the 
evidence is against the claim.  

The Veteran is not service-connected for a heart disorder and 
entitlement on a secondary basis must be denied as a matter 
of law.  Sabonis.  



Lumbosacral strain

The July 2009 joint motion indicates that the Board did not 
provide an adequate statement of reasons or bases with 
respect to whether the record contradicts the Veteran's 
assertion that he fell in service.  Further, that the Board 
did not provide an adequate statement of reasons or bases for 
assigning low probative value to the March 2002 and June 2003 
VA examination reports that concluded the Veteran's low back 
pain was related to a fall in Korea.  

On VA examination in March 2002, the Veteran reported that he 
fell while in Korea injuring his back and that as a result, 
he has chronic low back pain.  The assessment included 
chronic lower back pain since the service with a history of 
back injury in Korea.  

At the November 2002 VA aid and attendance examination, the 
Veteran reported injuring his back during a fall in Korea.  
The examiner diagnosed low back pain, but concluded that his 
low back pain was likely musculoskeletal in nature which was 
exacerbated by his morbid obesity.  

The June 2003 examiner included an assessment of lumbosacral 
strain - service connected low back strain injury while in 
Korea.  

The Veteran is competent to report low back pain following an 
in-service fall.  See Charles.  In considering whether the 
above medical statements are probative, the Board must assess 
the credibility of the Veteran's reported history.  As 
discussed, the Veteran's history of chronic residuals from a 
low back injury is not credible.  In making this 
determination, the Board again acknowledges the absence of 
complete service treatment records.  The Board, however, is 
not dismissing the Veteran's contentions merely based on the 
lack of contemporaneous or corroborative in-service records.  
Buchanan.  

In this regard, the May 1955 separation examination described 
the Veteran's spine as normal on clinical evaluation.  No 
objective abnormalities related to the spine were noted.  The 
Veteran filed a claim for nonservice-connected pension in May 
1967 and at that time, the only claimed disability related to 
gynecomastia.  The Veteran provided testimony at a hearing in 
October 1967.  When queried why he thought he was entitled to 
pension benefits, he reported fracturing his left leg and he 
claimed that he could not work because the leg hurt.  He 
underwent a VA examination in December 1967 and again, there 
were no complaints or findings relating to the low back.  VA 
records dated in 1975 and 1976 show the Veteran was treated 
for low back pain.  On VA examination in July 1976, the 
Veteran reported low back pain for one and a half years and 
denied any injury.  Diagnoses included mild lumbosacral 
strain.  He did not report a history of back pain since 
service separation.

On review, there is no evidence of any chronic back 
disability at separation or for many years following 
discharge from service.  The Veteran's current history of an 
in-service back injury with continued symptoms since is 
simply not supported by the evidence of record and is not 
credible.  

The Board acknowledges the positive VA medical statements, 
but the Board may reject a medical opinion that is based on 
facts provided by the Veteran that have been found to be 
inaccurate or that are contradicted by other facts of record.  
See Kowalski; Swann; Reonal.  Having found the Veteran's self 
reported history not credible, the Board declines to find the 
referenced statements probative.  

In summary, the Veteran's reports of an in-service back 
injury and continuing symptoms since are not credible.  The 
medical evidence establishes that the Veteran was first 
treated for low back pain in 1975, approximately 20 years 
after service.  Overall, the preponderance of the evidence is 
against a finding that a current lumbosacral strain is the 
result of any in-service disease or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  



Heart disorder

The July 2009 joint motion indicated that the Board should 
determine whether the March 2002 examination should be 
returned for clarification.  As discussed in detail above, 
the Board has determined that additional VA examination is 
not required.  

The joint motion also indicates that the Veteran's claim of 
entitlement to service connection for a heart disorder was 
inextricably intertwined with his claim of entitlement to 
service connection for diabetes mellitus.  As discussed in 
this decision, the Board has denied entitlement to service 
connection for diabetes mellitus.  Thus, the Board will 
proceed with the merits of this claim.  

The Veteran's separation examination was negative for any 
evidence of cardiac disability.  Clinical findings related to 
the claimed condition are set forth in the factual background 
of this decision.  

Regarding etiology of currently diagnosed disability, a March 
2002 examiner concluded that the Veteran's heart condition 
did not occur while he was in the military.  The examiner 
also stated that the appellant had his cardiac condition in 
1955, but as discussed, this is considered to be based on the 
Veteran's reported history and does not represent a positive 
nexus opinion.  

A June 2003 VA examiner indicated that the Veteran's heart 
disease was not service-connected and was likely related to 
or aggravated by his diabetes mellitus.  

On review, there is no evidence in the May 1955 separation 
examination report, or within a year of discharge from active 
service of a heart disorder.  As the preponderance of the 
evidence is against a finding that a heart disorder was first 
manifested during service or within a year of discharge from 
active duty, and as the evidence is against a finding that 
the Veteran's heart disorder is otherwise related to military 
service, there is no basis for establishing service 
connection.  The Veteran is not service-connected for 
diabetes and entitlement on a secondary basis must be denied 
as a matter of law.  Sabonis.

Residuals of dental trauma

The July 2009 joint motion indicates that the parties agree 
the Board erred in that its statement of reasons or bases did 
not discuss the credibility of the Veteran's testimony with 
respect to this claim.  Specifically, his assertion that an 
in-service fall resulted in dental trauma and loss of teeth.

In his March 1996 Form 9, the Veteran reported that he fell 
down a hill in Korea in 1953 while carrying a heavy mortar 
and suffered dental injuries.  He reported that he had dental 
work while stationed in Hawaii.  At the April 1997 RO 
hearing, he testified that he injured his teeth when he was 
rolling down.  When asked which teeth, he reported the whole 
front of his mouth.  

The Veteran is competent to report that he hurt his teeth and 
mouth during an in-service fall.  See Charles.  Complete 
service records are not available and the claims file does 
not contain records documenting the reported injury.  The 
Veteran's separation examination in May 1955 notes missing 
teeth and a fixed bridge.  

The Board acknowledges the Veteran's reports of dental trauma 
and the dental findings recorded at separation.  There is, 
however, no mention of dental trauma and the examiner did not 
note any dental history of clinical significance.  

VA hospital admission dated in May 1975 documents complaints 
of carious teeth and notes that an extraction was performed.  

VA examiners in March 2002, November 2002, and June 2003 
noted multiple missing teeth, but concluded that there was no 
way to determine when such teeth were missing or how they 
were missing.  The VA examiner indicated that at this point, 
there was no evidence of dental trauma.  

On review, the overall evidence preponderates against the 
Veteran's reported history.  Simply put, the Board finds his 
assertions to be incredible.  The Veteran has repeatedly been 
described as a poor historian and as discussed above, the 
Board does not find the Veteran's stories credible with 
regard to the claimed fall and the alleged injuries.  There 
was no evidence of dental trauma at separation and to date, 
there is no evidence other than the Veteran's statements.  
Additionally, recent examinations found far more missing 
teeth than the May 1955 examination.  

Based on these findings, following a full review of the 
record, and in light of the appellant's lack of credibility, 
the preponderance of the evidence is found to be against the 
Veteran's claim of entitlement to service connection for 
residuals of dental trauma.  

As the preponderance of the evidence is against the Veteran's 
claims decided herein, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a loss of vision, 
diabetes mellitus, a left leg venous insufficiency, a 
psychiatric disorder, hypertension, a lumbosacral strain, a 
heart disorder, and for residuals of dental trauma is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


